Case 1:20-cv-03747-NRN Document 150-1 Filed 09/03/21 USDC Colorado Page 1 of 5




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO


 Civil Action No. 1:20-cv-3747-NRN

 KEVIN O’ROURKE, et al.,

 Plaintiffs,

 v.

 DOMINION VOTING SYSTEMS INC.,
 et al.,

 Defendants.


                DECLARATION OF STANLEY L. GARNETT IN SUPPORT OF
               DOMINION VOTING SYSTEMS, INC.’S BRIEF IN SUPPORT OF
                  ITS REASONABLE ATTORNEYS’ FEES AND EXPENSES




                                                                      EXHIBIT A
Case 1:20-cv-03747-NRN Document 150-1 Filed 09/03/21 USDC Colorado Page 2 of 5




           I, Stanley L. Garnett, hereby declare as follows:

           1.     I am shareholder at the law firm Brownstein Hyatt Farber Schreck, LLP

 (“BHFS”). I represented Dominion Voting Systems, Inc. (“Dominion”) in the above-captioned

 matter.

           2.     I submit this declaration in support of Dominion’s Brief in Support of Its

 Reasonable Attorneys’ Fees and Expenses (the “Brief”) filed contemporaneously herewith.

           3.     I make this declaration on my own knowledge, and I would testify to the matters

 stated herein under oath if called upon to do so.

           4.     Through my work on this case, I have personal knowledge of the matters

 described herein.

           5.     I have reviewed BHFS’s invoices and other time records related to BHFS’s work

 in connection with defending Dominion against the claims brought by Plaintiffs in this litigation.

 Attached as Exhibit B to the Brief is an itemized summary of fees incurred and billed to the

 Dominion from January 2021 through the end of April 2021 for (1) preparing and arguing

 Dominion’s Motion to Dismiss and (2) preparing and arguing Dominion’s opposition to

 Plaintiffs’ Motion for Leave to Amend the Complaint. Billing entries in Exhibit B that are

 unrelated to the fees Dominion seeks have been redacted. The total amount of fees incurred in

 the unredacted entries is $98,046.70.

           6.     Exhibit B to the Brief identifies the individuals at BHFS who performed billable

 work in connection with the above-described tasks, their hourly rates, and the amount of hours

 they worked on this matter. In my view, both the hourly rates of the individuals performing

 work on this matter and the hours worked (totaling 242.3 hours) are reasonable.




                                                                                               EXHIBIT A
Case 1:20-cv-03747-NRN Document 150-1 Filed 09/03/21 USDC Colorado Page 3 of 5




        7.      All fees were billed at or below BHFS’s 2021 standard rates, which range as

 follows: (1) $656.25 per hour for shareholder Stanley L. Garnett; (2) $330.00 per hour for

 associate David B. Meschke; (3) $270.00 per hour for associate Bridget C. DuPey; (4) $360.00

 per hour for associate Sean S. Cuff; and (5) $310.00 per hour for paralegal Catherine Olguin.

        8.      Based upon my experience, the hourly rates billed by BHFS are reasonable and

 consistent with the billing rates of attorneys and paralegals performing this type of work in

 similar-sized firms with similar levels of expertise and experience in Denver, Colorado.

        9.      However, in an effort to comply with the resources referred to by the Court in its

 Order awarding sanctions, Dominion has reduced the rates sought to: (1) $475.00 per hour for

 Stanley L. Garnett, a shareholder with nearly four decades of litigation experience; (2) $300.00

 per hour for David B. Meschke, a sixth-year associate; (3) $270.00 per hour for Bridget C.

 DuPey (no reduction), a second-year associate; (4) $270.00 per hour for Sean S. Cuff, a second-

 year associate; and (5) $150.00 per hour for Catherine Olguin, an experienced paralegal.

        10.     These rates equate to an average of $330.42 per hour for work performed by

 BHFS attorneys on this matter.

        11.     Based on this reduction of hourly rates, Dominion seeks a total of $78,944.00 in

 reasonable attorneys’ fees.

        12.     The number of hours expended by BHFS in its representation of Dominion on the

 above-described tasks was also reasonable. Among other things, BHFS was required to:

 negotiate failed attempts at a pre-litigation resolution; assess the convoluted nature of the

 Complaint so as to decipher the nature of the claims asserted against Dominion; conduct in-

 depth legal research on Plaintiffs’ various claims and legal theories, to which there were

 numerous deficiencies; simultaneously seek dismissal of Plaintiffs’ original Complaint and



                                                   1

                                                                                                 EXHIBIT A
Case 1:20-cv-03747-NRN Document 150-1 Filed 09/03/21 USDC Colorado Page 4 of 5




 oppose Plaintiffs’ futile Motion for Leave to Amend the Complaint; prepare for and argue these

 positions before the Court in multiple hearings; and provide a prompt and fulsome defense

 against Plaintiffs’ allegations due to their severe and baseless nature. Dominion was the first

 named Defendant in this lawsuit, and its counsel took the lead role among defense counsel

 throughout the litigation.

         13.     All of the entries on the attached summaries are directly related to preparing and

 arguing Dominion’s Motion to Dismiss and its opposition to Plaintiffs’ Motion for Leave to

 Amend the Complaint. None of the entries are related to negotiations with Plaintiffs’ counsel

 prior to the filing of Dominion’s Motion to Dismiss, preparation of the Rule 11 letter Dominion

 sent to Plaintiffs’ counsel, or preparation of and argument in support of sanctions. The last

 billing entries in the attached summaries concern the final work performed in April 2021 that

 relate to Dominion’s motion to dismiss and its opposition to Plaintiffs’ Motion for Leave to

 Amend the Complaint.

         14.     The fees were calculated by multiplying the number of hours expended for each

 billing entry by the attorney’s or paralegal’s reduced hourly rate, as described above in

 Paragraph 9.

         15.     Before calculating the amount of attorneys’ fees to request for appropriate

 sanctions in this matter, I reviewed the billings and made adjustments and write-downs that I felt

 were appropriate under the circumstances.

         16.     These adjustments in both the hours billed and hourly billing rate ultimately

 reduced the amount of fees sought by Dominion by nearly 20%.

         17.     In my view, the fees sought after these good faith adjustments is reasonable in

 light of the posture of this litigation.



                                                  2

                                                                                               EXHIBIT A
Case 1:20-cv-03747-NRN Document 150-1 Filed 09/03/21 USDC Colorado Page 5 of 5




       I declare under the penalty of perjury that the foregoing is true and correct.


                                              Executed on this 3rd day of September, 2021.




                                                     ___________________________
                                                     Stanley L. Garnett




                                                 3

                                                                                        EXHIBIT A
